Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered April 4, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence disproving defendant’s agency defense, including proof that defendant, a complete stranger to the undercover officer, responded to the officer’s request for a “twenty piece” by telling him to follow, escorted him to a drug location, took his money, obtained drugs for the officer from inside the location, and was arrested in possession of prerecorded buy money (see, People v Herring, 83 NY2d 780). Defendant’s acquittal of another count does not affect the weight and sufficiency of the evidence sup*27porting the count on which he was convicted (People v Rivera, 201 AD2d 377, lv denied 83 NY2d 875).
We find no error in the court’s charge on the defense of agency. There was no confusion with respect to the relationship between defendant and the buyer or defendant and the seller (see, People v Job, 87 NY2d 956). Concur — Milonas, J. P., Rosenberger, Ellerin and Andrias, JJ.